Taxes; employment taxes; common-law employees-independent contractors; home improvement business. — Plaintiffs seek to recover a partial payment, plus statutory interest, on a deficiency assessed by the Internal Revenue Service pursuant to the Federal Insurance Contributions Act (FICA), the Federal Unemployment Tax Act (FUTA), *673and the income tax withholding provisions of the Internal Revenue Code. Defendant counterclaims for the balance of the taxes, plus interest. Plaintiffs claim that the persons whose status is in issue, aluminum-siding applicators, performed services for the plaintiffs in their capacities as independent contractors, plaintiffs having a right to control only the results of their work. The IRS contends that the plaintiffs exercised a degree of control over the applicators’ method and manner of work indicative of an employer-employee relationship, thus subjecting plaintiffs to the employment tax provisions of the Code. On March 17, 1978 Trial Judge Kenneth R. Harkins filed a recommended opinion (reported in full at 78-1 USTC para. 9307 and 41 AFTR 2nd para. 78-496) reversing the IRS determination that the plaintiffs retained a right of control over the manner and method of work performed by the applicators sufficient, under the common law, to constitute an employer-employee relationship. On June 22, 1978 the court, by order, adopted the recommended decision as the basis for its judgment in this case, entered judgment for plaintiffs in the sum of $1,291.52 and dismissed defendant’s counterclaim.